Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

DETAILED ACTION

Claims 1-20 are currently pending and have been examined.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 10/17/2020 has been considered. The submission is in compliance with the provisions of 37 CFR 1.97. Form PTO-1449 is signed and attached hereto.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-6, 16 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over ZENG et al. (U.S. Pub. No. 20220156115 A1 hereinafter Zeng) in view of Kang et al. (U.S. Pub. No. 20130145375 A1).

As per claim 1, Zeng teaches the invention substantially as claimed including a system comprising: 
a first cluster of computing nodes to: determine whether the first cluster has resources available for executing a [task], wherein the [task] is to be executed for handling a service request (par. 0212 in an embodiment, after receiving the task data, the second node may determine a required resource amount of the received task data, and determine an idle resource amount of an idle node in a busy cluster (the target second cluster) in which the second node is located); execute the function in response to a determination that the first cluster has resources to execute the function (par. 0212 … If the idle resource amount of the idle node in the busy cluster to which the second node belongs is greater than or equal to the required resource amount of the task data, it is equivalent to that the second node may determine that a local cluster has a sufficient idle resource amount to process the task data.); 
in response to a determination that the first cluster does not have resources to execute the function (par. 0212 …  If the idle resource amount of the idle node in the busy cluster to which the second node belongs is less than the required resource amount of the task data, it is equivalent to that the second node may determine that the local cluster does not have a sufficient idle resource amount to process the task data), identify a second cluster that has resources to execute the function (par. 0215 If the second node determines that the local cluster does not have a sufficient idle resource amount to process the task data, the second node needs to borrow a resource from another cluster to execute the task data); request the second cluster to execute the function (par. 0216 In this embodiment of this application, the second node may send the first resource borrowing request to the first node, and the first borrowing request may include the task data and the identifier of the first cluster);
receive a result of execution of the function from the second cluster; and handle the service request based on the result of execution (par. 0232 after processing the task data, the first cluster may return a processing result to the first node, and the first node sends the processing result to the second node). 
Zeng does not expressly disclose execution of a function. 
However, Kang teaches: execution of a function (pg. 8, claim 6, processing requests include one or more of a security functions, a packet processing function, a firewall function, an application throttling function, a code analysis function, a load balancer function, and/or a traffic QoS function).
It would have been obvious to of ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching Zeng by incorporating the method of receiving from a first cluster, by a second cluster, real-time processing requests that include execution of functions as set forth by Kang, by implementing in the manner of offloading request to execute functions associated processing requests from a local cluster to another cluster at least base on the resources to be require by the functions and availability of resources on the clusters. This would prevent clusters from being overloaded thereby improve performance of such system. 

As per claim 3, Kang further teaches wherein the function is a serverless function and wherein each of the first cluster and the second cluster is to execute functions in a serverless computing environment (pg. 8, claim 1, wherein the second processing cluster is configured to execute a real-time operating system … a first set of agents that are executed by the real-time operating system and that are configured to receive real-time processing requests from the first processing cluster and return processing results … to the first processing cluster; pg. 8, claim 6, processing requests include one or more of a security functions, a packet processing function, a firewall function, an application throttling function, a code analysis function, a load balancer function).

As per claim 4, Zeng teaches wherein execution of the function is to consume a first number of computing units and wherein, in response to unavailability of the first number of computing units with the first cluster, the first cluster is to: send an identification request to a community manager to identify a cluster that has the first number of computing units available; and receive a response from the community manager that the second cluster has the first number of computing units available (par. 0216] In this embodiment of this application, the second node may send the first resource borrowing request to the first node, and the first borrowing request may include the task data and the identifier of the first cluster; par. 0217 the second node may receive the identifiers of the plurality of sub-clusters and idle resource amounts of the plurality of sub-clusters). 

As per claim 5, Zeng receive the identification request from the first cluster; 
monitor resource availability information published by a plurality of clusters to identify a cluster that has the first number of computing units available, the plurality of clusters comprising the first cluster and the second cluster, wherein the resource availability information of a cluster indicates a number of computing units available with the cluster; identify that the second cluster has the first number of computing units available (par. 0217 the second node may receive the identifiers of the plurality of sub-clusters and idle resource amounts of the plurality of sub-clusters); and establish a borrower-lender relationship between the first cluster and the second cluster (par. 0216 the second node may send the first resource borrowing request to the first node, and the first borrowing request may include the task data and the identifier of the first cluster .. after receiving the first resource borrowing request, the first node may allocate the task data included in the first resource borrowing request to the first cluster for processing).

As per claim 6, Zeng further teaches wherein the plurality of clusters comprises a third cluster, and wherein, in response to a determination that both the first cluster and the second cluster have the first number of computing units available, the community manager is to: select the second cluster for execution of the function based on the available number of computing units with the second cluster and the available number of computing units with the third cluster, network latency offered by the second cluster, and network latency offered by the third cluster (par. 0117 management node 2041 selects, from the first cluster list, a cluster whose idle resource amount meets a resource requirement of the task; par. 0121 management node 2041 selects the first cluster that returns a borrowing result and that meets the resource requirement of the task data, and performs cross-cluster resource borrowing). 

As per claim 16, it is a non-transitory computer-readable medium having similar limitations as claim 1. Thus, claim 16 is rejected for the same rationale as applied to claim 1.

As per claim 18, Zeng teaches monitor resource availability information published by each cluster of the cluster community; and provide the resource availability information published by each cluster as an input to the first cluster (par. 0217 the second node may receive the identifiers of the plurality of sub-clusters and idle [available] resource amounts of the plurality of sub-clusters).

Claim 2 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Zeng in view of Kang as applied to claim 1, and further in view of Tuor et al. “Online Collection and Forecasting of Resource Utilization in Large-Scale Distributed Systems”.

As per claim 2, Zeng further teaches wherein the first cluster and the second cluster are members of a community of clusters (par. 0012, a plurality of sub-clusters, where the first cluster is one of the plurality of sub-clusters), wherein the system comprises: a community manager to publish resource availability information of each cluster of the community of clusters (par. 0114 management node 2041 sorts the cluster 201, the cluster 202, and the cluster 203 in descending order of sizes of the idle resource amounts, to obtain a first cluster list), and wherein the first cluster is to:
Zeng and Kang does not expressly disclose: forecast resource consumption of the first cluster for a predetermined future time duration; forecast a resource availability for the predetermined future time duration based on the forecasted resource consumption; and provide the forecasted resource availability to the community manager for publication as resource availability information of the first cluster.
However, Tuor teaches forecast resource consumption of the first cluster for a predetermined future time duration; forecast a resource availability for the predetermined future time duration based on the forecasted resource consumption; and provide the forecasted resource availability to the community manager for publication as resource availability information of the first cluster (pg. 133, Abstract, lines 23-27 As an effective way to reduce the amount of computation, time-series forecasting models are trained on the time-varying centroids of each cluster, to forecast the future resource utilizations of a group of local nodes. The; pg. 133, right column, lines 7-11, controller needs to forecast the future resource availability of each machine, so that it can assign new incoming tasks to machines that are predicted to have the most suitable amount of available resources; pg. 134, left column, lines 3-7, We propose a forecasting mechanism where the centroids of each cluster evolving over time constitute a time series that is used to train a forecasting model. The trained model is then used to forecast the future resource utilizations of a group of local nodes).
It would have been obvious to of ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching Zeng and Kang by incorporating the method of forecasting resource utilization and resource availability of clusters as set forth by Tuor because the ability to forecast resource utilization [consumption] and availability in clusters would facilitated for efficiently assigning tasks/functions to clusters having suitable amount of resources required, while also preventing overloading of nodes in such clusters.  

As per claim 17, Tuor teaches comprising instructions executable by a second processing resource to track computing resources expended by the second cluster for handling service requests received by the first cluster (pg. 133, left column, line 14-15 need to precisely monitor and predict the resource utilization (such as CPU and memory utilization individual machines based on which the future available resources can be inferred ; pg. 133, right column, lines 5-8 In particular, measurements of the resource utilization at each physical machine [of a cluster] has to be transmitted to a central controller (central node). The controller needs to forecast the future resource availability of each machine).

Claim 7, 9-10, 13-15 and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Zeng in view of Kang as applied to claim 1, and further in view of Chin et al. (U.S. Pub. No. 20100161973 A1).

As per claim 7, Zeng teaches comprising a community manager to manage a community of clusters comprising the first cluster and the second cluster (par. 0012, a plurality of sub-clusters, where the first cluster is one of the plurality of sub-clusters), wherein the community manager is to: 
Zeng and Kang does not expressly teach: generate a token that is usable by the second cluster to verify authenticity of the request from the first cluster to execute the function; and transmit the token to at least one of: the first cluster and the second cluster. 
However, Chin teaches generate a token that is usable by the second cluster to verify authenticity of the request from the first cluster to execute the function; and transmit the token to at least one of: the first cluster and the second cluster (par. 0007, A network server generates an authentication token and provides the token to a client device. The authentication token may be provided by the server as part of the code comprising a content page). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching of Zeng and Kang by incorporating the method of generating a token as set forth by Chin because such authentication token would provide a receiving cluster to identify whether requests are initiated by a source cluster and provide accurate data.

As per claim 9, Zeng teaches the invention substantially as claimed including a method comprising: 
receiving, by a first cluster of computing nodes, a service request that is to be serviced by executing a function (par. 0212 in an embodiment, after receiving the task data, the second node may determine a required resource amount of the received task data, and determine an idle resource amount of an idle node in a busy cluster (the target second cluster) in which the second node is located); 
determining, by the first cluster, that the first cluster does not have resources available for executing the function (par. 0212 …  If the idle resource amount of the idle node in the busy cluster to which the second node belongs is less than the required resource amount of the task data, it is equivalent to that the second node may determine that the local cluster does not have a sufficient idle resource amount to process the task data); 
requesting, by the first cluster, a second cluster to execute the function, wherein the second cluster is identified as having resources available for executing the function, wherein the first cluster and the second cluster are part of a community of clusters (par. 0216 In this embodiment of this application, the second node may send the first resource borrowing request to the first node, and the first borrowing request may include the task data and the identifier of the first cluster), and 
executing, by the second cluster, the function; returning, by the second cluster, a result of the execution of the function of the first cluster for handling the service request (par. 0232 after processing the task data, the first cluster may return a processing result to the first node, and the first node sends the processing result to the second node).
Zeng does not expressly disclose execution of a function. 
However, Kang teaches: execution of a function (pg. 8, claim 6, processing requests include one or more of a security functions, a packet processing function, a firewall function, an application throttling function, a code analysis function, a load balancer function, and/or a traffic QoS function).
It would have been obvious to of ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching Zeng by incorporating the method of receiving from a first cluster, by a second cluster, real-time processing requests that include execution of functions as set forth by Kang, by implementing in the manner of offloading request to execute functions associated processing requests from a local cluster to another cluster at least base on the resources to be require by the functions and availability of resources on the clusters. This would prevent clusters from being overloaded thereby improve performance of such system.
Zeng and Kang does not expressly teach: wherein the request comprises a token provided to the first cluster by a community manager of the community of clusters; determining, by the second cluster, based on the token that the request is valid. 
However, Chin teaches: wherein the request comprises a token provided to the first cluster by a community manager of the community of clusters; determining, by the second cluster, based on the token that the request is valid (par. 0007, A network server generates an authentication token and provides the token to a client device. The authentication token may be provided by the server as part of the code comprising a content page). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching of Zeng and Kang by incorporating the method of generating a token as set forth by Chin because providing an authentication token would enable a receiving cluster to identify whether requests are initiated by a source cluster and provides accurate data.

As per claim 10, Zeng teaches receiving, by the first cluster, resource availability information of each cluster of the community of clusters published by the community manager; and determining, by the first cluster, that the second cluster has available resources based on resource availability information of the second cluster (par. 0121 management node 2041 selects the first cluster that returns a borrowing result and that meets the resource requirement of the task data).

As per claim 13, Chin further teaches: generating, by the community manager, the token comprising an identity of the first cluster, and transmitting, by the community manager, the token to the first cluster (par. 0007, A network server generates an authentication token and provides the token to a client device. The authentication token may be provided by the server as part of the code comprising a content page).

As per claim 14, Chin further teaches wherein the token is valid for a predetermined time duration, and wherein the method comprises: receiving, by the second cluster, a second request to execute the function after expiry of the predetermined time duration; and refusing, by the second cluster, based on the token, the second request (par. 0022 authentication tokens may be generated from a hash of an authentication string and other information. The authentication string may change every twenty-four hours, forty-eight hours or some other time period. As a result, authentication tokens for users will change over time as the authentication string changes).

As per claim 15, Kang teaches further comprising: determining, by the first cluster, whether the second cluster has the function; and transmitting, by the first cluster, the function to the second cluster in response to a determination that the second cluster does not have the function (pg. 8, claim 1 the first processing cluster is configured to execute a multitasking operating system and/or is configured to use a multitasking instruction set; a second processing cluster coupled to the network interface, coupled to the first processing cluster, wherein the second processing cluster comprises one or more hardware cores, wherein the second processing cluster is configured to execute a real-time operating system and/or is configured to use a real-time instruction set; a first set of agents that are executed by the real-time operating system and that are configured to receive real-time processing requests from the first processing cluster).

As per claim 19, Chin teaches comprising instructions executable by a second processing resource to: generate a token usable by the second cluster to authenticate the first cluster: and transmit the token to the second cluster (par. 0007, A network server generates an authentication token and provides the token to a client device. The authentication token may be provided by the server as part of the code comprising a content page).

As per claim 20, Chin teaches instructions executable by the first processing resource to estimate an amount of time that the execution of the serverless function is to consume: and instructions executable by the second processing resource to specify the estimated amount of time in the token (par. 0022 authentication tokens may be generated from a hash of an authentication string and other information. The authentication string may change every twenty-four hours, forty-eight hours or some other time period. As a result, authentication tokens … change over time as the authentication string changes).

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Zeng in view of Kang and Chin, and further in view of Srinivasan et al. (U.S. Pub. No. 20130086645 A1).
As per claim 8, Zeng teaches wherein execution of the function is to consume a first number of computing units … wherein, in response to receiving the request from the first cluster, the second cluster is to: determine whether the first number is less than or equal to the permissible number; and in response to the first number being less than or equal to the permissible number, execute the function (par. 0226 In this case, the second node may determine that an idle resource amount of the first cluster corresponding to the slices 6 is closest to the required resource amount of the task data; par. 0232 after processing the task data, the first cluster may return a processing result to the first node, and the first node sends the processing result to the second node). 
Zeng, Kang and Chin does not expressly disclose: wherein the token denotes a permissible number of computing units for which the token is usable.
However, Srinivasan teaches: wherein the token denotes a permissible number of computing units for which the token is usable (par. 0004 Each token grants access to a specific site for specific resources [computing units] and for a defined duration). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching of Zeng, Kang and Chin to incorporate method of using a tokens to grant access to resources as set forth by Srinivasan because it would provide for using tokens to access a specified number of computing units, with predictable results.

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Zeng in view of Kang and Chin, and further in view of Yamaoka et al. (U.S. Pub. No. 20100169927 A1).

As per claim 11, Zeng teaches receiving, by the community manager, resource availability information of the second cluster’ and publishing, by the community manager, resource availability information of the second cluster (par. 0222 search the mapping table for a cluster set whose idle resource amount is greater than or equal to the required resource amount of the task data and that is in the plurality of first clusters, to obtain a first cluster set {slices 6, and slices 7} that meets the required resource amount; par. 0121 management node 2041 selects the first cluster that returns a borrowing result and that meets the resource requirement of the task data). 
`Zeng, Kang and Chin does not expressly teach registering, by the community manager, the second cluster to the community of clusters in response to receiving a registration request from the second cluster.
However, Yamaoka teaches registering, by the community manager, the second cluster to the community of clusters in response to receiving a registration request from the second cluster (par. 0371] The cluster register 1754 is operable to register the cluster identification information, the time information, the coordinate information, and the program identification information into the cluster DB 1756 in correlation to the user information for identifying the user A. The community cluster statistics section 1757 is operable to define a community group).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching of Zeng, Kang and Chin by incorporating the method of registering a cluster as set forth by Yamaoka because it would facilitate for efficiently registering clusters into a community group of clusters.   

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Zeng in view of Kang and Chin, and further in view of Miller et al. (U.S. Patent No. 7287254 B2).

As per claim 12, Zeng, Kang and Ching teaches the limitations of claim 10. Zeng further teaches wherein the community of clusters comprises a third cluster, and wherein the method comprises: receiving, by the first cluster, resource availability information of the second cluster and the third cluster: determining, by the first cluster, that both the second cluster and the third cluster have the available resources; and selecting, by the first cluster, the second cluster for sending the request (par. 0121 management node 2041 selects the first cluster that returns a borrowing result and that meets the resource requirement of the task data).
 Zeng, Kang and Ching failed to teach selecting, by the first cluster, the second cluster for sending the request based on respective proximities of the second cluster and the third cluster with the first cluster.
However, Miller teaches: selecting, by the first cluster, the second cluster for sending the request based on respective proximities of the second cluster and the third cluster with the first cluster (col. 8, lines 61-64 the process 370 selects the first cluster of processors to assign the thread to as a next cluster that is different from the current cluster (Block 430). Typically, the next cluster is the cluster that is in proximity to the current cluster).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching of Zeng, Kang and Chin by incorporating the method of selecting a cluster based on a proximity to a current cluster as set forth by Miller, because selecting a cluster closes to a first cluster would provide for maintaining locality which results in increased performance.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
U.S. Patent No. 10404787 B1 teaches scalable Distributed Data Streaming Computations Across Multiple Data Processing Clusters. 
U.S. Patent No. 7900206 B1 teaches Information Technology Process Workflow For Data Centers. 
U.S. Pub. No. 20100122255 A1 teaches methods of establishing future start times for jobs to be executed in a multi-cluster environment.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Willy W. Huaracha whose telephone number is (571)270-5510.  The examiner can normally be reached on M-F 8:30-5:00pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Meng-Ai An can be reached on (571) 272-3756.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/WH/
Examiner, Art Unit 2195

/MENG AI T AN/Supervisory Patent Examiner, Art Unit 2195